Exhibit 10.20

 

 

Lease Agreement

 

THIS LEASE AGREEMENT (this “Lease”) is made and entered into on this 17th day of
December, 2004, by and between Red Rock Partners, LLC, a Kentucky limited
liability company whose address is 2718 Uhls Road, Franklin Kentucky 42134,
hereinafter referred to as “LESSOR”, and CWI, INC., a Kentucky corporation,
hereinafter referred as “LESSEE” whose address is 650 Three Springs Road,
Bowling Green, KY 42104.

 

Witnesseth:

 

                WHERAS, the LESSOR is the owner of certain real property
(hereinafter sometimes referred to as the “Real Property”) located at the
intersection Page Drive and Highway 100, Franklin, Simpson County, Kentucky,
more particularly described in Exhibit “A” which is attached hereto and made a
part hereof by reference, and all improvements located on the Real Property,
including, without limitation, the building (the “Building”) outlined on the
site plan attached hereto as Exhibit “A-1” (the Real Property, the Building and
all other improvements now or hereafter existing on the Real Property are
sometimes referred to herein, collectively, as the “Property”);

 

WHERAS, the LESSOR proposes to complete renovations to the Property by making
certain improvements to the Property and the Building so that it will be
suitable by LESSEE for the uses contemplated by this Lease all in accordance
with the specifications set forth in Exhibit “B” attached hereto and made a part
hereof by reference (hereinafter the “LESSOR’S Work”); and

 

WHERAS, the LESSOR desires to lease a portion of the Property during the
Preliminary Term (as defined below) and the entire Property during the New Term
(as defined below) and LESSEE desires to lease a portion of the Property during
the Preliminary Term and the entire Property during the New Term pursuant to the
terms and conditions of this Lease.

 

NOW, THEREFORE, in consideration of the rents to be paid by the LESSEE to the
LESSOR as hereinafter provided, and the covenants and agreements hereinafter set
forth, to be kept and performed by both parties hereto, the LESSOR does hereby
let, demise and lease the Premises (as defined below) unto the LESSEE for the
Term and LESSOR hereby grants to LESSEE, its customers, guests, invitees,
employees, agents and licensees all easements, rights and privileges appurtenant
thereto, under the following terms and conditions:

 

1.               PREMISES.  During the Preliminary Term the “Premises” (herein
so called) shall consist of that portion of the Real Property identified on the
Site Plan as the “Initial Premises” and that portion of the Building consisting
of approximately 175,000 square feet and identified on the floor plan (the
“Floor Plan”) attached hereto as Exhibit “A-2” as the Initial Premises”. 
Effective as of the date (the “New Term Commencement Date”) which is the later
to occur of (a) February 1, 2008 or (b) the date upon which LESSOR delivers the
Additional Premises to LESSEE in the condition required herein and continuing
through the remainder of the Term, the Premises shall also consist of that
portion of the Real Property identified on the Site Plan as the “Additional
Premises” and that portion of the Building identified on the Floor Plan as the
“Additional Premises”.  The portion of the Property identified on the Site Plan
and the Floor Plan as the Initial Premises and the Additional Premises shall,
collectively, constitute the entire Property.  LESSOR represents and warrants
that the Building consists of approximately 250,000 square feet and the Real
Property consists of approximately 33 acres.

 

2.               LEASE TERM.  The primary term (the “Primary Term”) of this
Lease (a) shall commence on the date (the “Commencement Date”) which is the
later to occur of (i) February 15, 2005 or (ii) the date upon which LESSOR
substantially completes LESSOR’S Work and delivers the Premises to

 

84

--------------------------------------------------------------------------------


 

                        LESSEE in substantially the condition required herein
and (b) shall end at midnight on the last day of the twentieth (20th) Lease Year
(as defined below) following the Commencement Date.  The Primary Term shall
consist of a preliminary term (the “Preliminary Term”) commencing on the
Commencement Date and ending at midnight on the last day of the third (3rd)
Lease Year and a new term (the “New Term”) commencing on the New Term
Commencement Date and ending upon the expiration of the Primary Term. 
Notwithstanding anything to the contrary contained herein, (a) in the event the
Commencement Date has not occurred by February 15, 2005, Lessee shall receive
two (2) days free rent for each day after February 15, 2005 until the
Commencement Date occurs and (b) in the event the Commencement Date has not
occurred by March 1, 2005,  LESSEE shall have the right to extend the
Commencement Date to November 1, 2005, in which event the free rent in (a )
above shall be limited to a total of twenty-six (26) days.  In the event LESSEE
accepts possession of the Premises prior to February 15, 2005, the Commencement
Date shall be the date upon which the LESSEE accepts possession.  For purposes
of this Lease, a “Lease Year” shall be defined as those consecutive twelve (12)
month periods during the Primary Term or any Extension Term ( as defined below),
with the first Lease Year commencing on the Commencement Date and each
subsequent Lease Year commencing on the annual anniversary thereof.  Upon the
establishment of the Commencement Date, LESSOR and LESSEE shall execute a form
of Commencement Agreement acknowledging and agreeing to the Commencement Date.

 

3.               EXTENSIONS.  LESSEE shall have the option of extending this
Lease for two (2) additional terms (hereinafter, collectively referred to as the
“Extension Terms”, or individually as an “Extension Term”) of five (5) years
each on the same terms and conditions as provided herein.  Notice of the
exercise of such option shall be delivered by LESSEE to LESSOR, in writing, not
later than ninety (90) days prior to expiration of the Primary Term or the then
expiring Extension Term, as applicable.  The Primary Term and the Extension
Terms are sometimes referred to herein, collectively, as the “Term”.

 

4.               CONSTRUCTION OF LESSOR’S WORK.  LESSOR shall complete, at
LESSOR’S sole cost and expense, LESSOR’S WORK according to plans and
specifications to be prepared by LESSOR, at LESSOR’S expense, and approved by
LESSEE, such approval not to be unreasonably withheld, conditioned or delayed
(the “Plans”).  The Plans shall be prepared in accordance with the scope of work
attached hereto as Exhibit “B”.  LESSOR’S Work shall be completed in accordance
with the Plans and the scope of work attached hereto as Exhibit “B” in a good
and workmanlike manner and LESSOR shall deliver the Premises to Tenant in
substantially the condition required herein on or before the Commencement Date. 
LESSOR shall utilize first quality new materials in connection with LESSOR’S
Work and complete LESSOR’S Work in compliance with all applicable laws,
ordinances, rules and statutes.  The LESSEE from time to time, shall have the
right, but not the obligation to inspect the progress of the construction of
LESSOR’S Work.  LESSOR’S Work shall be deemed substantially completed when,
notwithstanding LESSEE’S possession of the Premises, that (a) LESSOR’S Work has
been completed with the exception of Punchlist Items (as defined below) and
(b) a Certificate of Occupancy, or its equivalent, has been unconditionally
issued for LESSEE’S occupancy of the Premises; provided, however, in the event
the portion of LESSOR’S Work consisting of asphalt paving cannot be completed
prior to the Commencement Date as the result of adverse weather conditions, for
purposes hereof, LESSOR’S Work shall be deemed substantially completed so long
as the area to be paved has been graded and graveled for parking, with the
asphalt paving to be completed as soon as the weather permits.  As used herein,
“Punchlist Items” shall mean minor items which can be completed by LESSOR
following the Commencement Date without interference with LESSEE’S business
operations or ability to complete necessary improvements necessary for LESSEE’S
business operations, such as, without limiting the generality thereof, finish
work and painting that would not interfere with LESSOR’S ability to operate its
business in the Premises.

LESSOR hereby consents to LESSEE constructing all work necessary for LESSEE’S
business operations, including, without limitation, installing racking and
fixtures and wiring and cabling for computer and phone systems (collectively,
“LESSEE’S WORK”).  LESSEE shall have access to the Premises following the full
execution of this Lease and prior to the Commencement Date to complete

 

85

--------------------------------------------------------------------------------


 

LESSEE’S Work and prepare the Premises for the operation of LESSEE’S business.
Notwithstanding anything to the contrary, LESSEE’S access to the Premises prior
to the date upon which LESSOR completes LESSOR’S Work for the purpose of
completing LESSEE’S Work shall not be deemed an acceptance by LESSEE of
possession of the Premises, provided LESSEE has not begun business operations. 
LESSEE shall be deemed to have begun business operations when LESSEE commences
shipping and distributing products from the Premises.

 

5.               IMPROVEMENT ALLOWANCE.  LESSOR shall pay to LESSEE an
“Improvement Allowance” (herein so called) in an amount equal to the amount by
which Five Hundred Twenty-Five Thousand and No/100 Dollars ($525,000) exceeds
the actual costs incurred by LESSOR in completing LESSOR’S Work; provided,
however, for purposes hereof the cost incurred by LESSOR in completing LESSOR’S
WORK shall in no event be deemed to exceed the Budget Amount (as defined below)
and no individual component of LESSOR’S Work shall be deemed to exceed the
Budget Amount therefor.   The Improvement Allowance, less a reserve for the
anticipated cost for completing the Punchlist Items, shall be paid by LESSOR to
LESSEE within fifteen (15) days following LESSEE’S delivery to LESSOR of the
final list of Punchlist Items.  Within fifteen (15) days following completion of
the Punchlist Items, LESSOR shall pay to LESSEE the unused portion, if any, of
the reserve for Punchlist Items.  As used herein, the “Budget Amount” shall mean
the amount set forth on Exhibit “B” as the amount budgeted for the completion of
LESSOR’S WORK and the amount budgeted for each individual component of LESSOR’S
Work; provided, however, in the event LESSEE requests any changes to the scope
of LESSOR’S Work set forth on Exhibit “B”, LESSOR and LESSEE shall mutually
agree to a revised budgeted amount (the “New Budget Amount”) based upon the
additions or deletions, as applicable, requested by LESSEE to the scope of
LESSOR’S Work.  LESSEE shall reimburse LESSOR for the amount of the New Budget
Amount which exceeds Five Hundred Twenty-Five Thousand and No/100 Dollars
($525,000).  Following the completion of LESSOR’S WORK, LESSOR shall provide to
LESSEE copies of all invoices for LESSOR’S Work evidencing the total cost of
LESSOR’S Work.  In addition to the Improvement Allowance, LESSOR acknowledges
that LESSEE is negotiating with certain governmental and quasi-governmental
authorities for certain incentives (the “Incentives”) for relocating LESSEE’S
distribution business to the City of Franklin, Simpson County, Kentucky.  A
portion of the Incentives may be paid in the form of a reimbursement for certain
of the costs incurred by LESSOR in completing certain portions of LESSOR’S
Work.  LESSOR acknowledges and agrees that all such Incentives shall belong to
LESSEE and in the event any of the Incentives are paid to LESSOR, such
Incentives shall immediately be paid by LESSOR to LESSEE.  The Incentives shall
be in addition to the Improvement Allowance payable by LESSOR to LESSEE
hereunder and in no event shall the Incentives reduce the amount of the
Improvement Allowance payable by LESSOR to LESSEE.  If LESSOR fails to pay the
Improvement Allowance or any portion of the Incentives paid to LESSOR as set
forth above, then the unpaid portion thereof shall accrue interest at the
Default Rate (as defined below) until paid and, in addition to all other
remedies available to LESSEE hereunder as the result of a default by LESSOR, at
LESSEE’s option, LESSEE may offset the unpaid portion thereof, and all interest
accrued thereon, against the rent payable hereunder.  As used herein, the
“Default Rate” shall mean the rate of interest equal to the lesser of (i) the
maximum rate permitted by law or (ii) fifteen percent (15%) per anum.

 

6.               LEASE PRICE.  Commencing on the Rent Commencement Date (as
defined below) and continuing during the Primary Term of this Lease, the LESSEE
shall pay to the LESSOR rent for the use and occupancy of the Premises in
accordance with the attached Exhibit “C” (hereafter the “Base Rent). The Base
Rent shall be based upon a rate equal to $2.75 per square foot contained in the
Building portion of the Premises, subject to increases as set forth herein;
provided, however, for purposes hereof the Building portion of the Premises
shall be deemed not to exceed 175,000 square feet during the Preliminary Term or
250,000 square feet during the New Term.  As used herein, the Rent Commencement
Date shall be the date which is the earlier to occur of (a) the Commencement
Date or (b) the date upon which LESSEE accepts possession of the Premises.  The
rent shall be paid to LESSOR at the address set forth herein, in advance, on a
monthly basis. In addition to the monthly Base Rent payment, commencing on the
Rent Commencement Date, the LESSEE shall be

 

86

--------------------------------------------------------------------------------


 

                        responsible for maintaining the Premises, as set forth
herein, paying premiums for insurance required to be maintained by LESSEE
hereunder, paying real estate taxes assessed against the Premises, as set forth
herein, and shall pay all sales and uses taxes levied or assessed against all
Rent payments due under this lease (if any) simultaneously with each payment
required hereunder.. Commencing with the eleventh (11th) Lease Year, the Base
Rent shall increase by an amount equal to the Base Rent for the tenth (10th)
Lease Year multiplied by the percentage increase in the CPI (as defined below)
over the preceding five year period, with such five year period commencing with
the month which is three months prior to the end of the fifth (5th) Lease Year
and ending with the month which is three months prior to the end of the tenth
(10th) Lease Year; provided, however any such increase shall not exceed ten
percent (10%).  Commencing with the sixteenth (16th) Lease Year, the Base Rent
shall increase by an amount equal to the Base Rent for the fifteenth (15th)
Lease Year multiplied by the percentage increase in the CPI over the preceding
five year period, with such five year period commencing with the month which is
three months prior to the end of the tenth (10th) Lease Year and ending with the
month which is three months prior to the end of the fifteenth (15th) Lease Year;
provided, however any such increase shall not exceed ten percent (10%).   In the
event LESSEE exercises a right to extend the Term for an Extension Term, the
Base Rent for the applicable Extension Term shall be equal to the Base Rent for
the last year of the immediately preceding Primary Term or Extension Term, as
applicable,  multiplied by the percentage increase in the CPI over the preceding
five year period, with such five year period commencing with the month which is
sixty-three months prior to commencement of the applicable Extension Term and
ending with the month which is three months prior to the commencement of the
applicable Extension Term; provided, however, any such increase shall not exceed
ten percent (10%) .  As used herein, the “CPI” shall mean the “All Urban
Consumer Price Index — United States City average” (1987 = 100) published by the
United States Department of Labor (the “Department”).  In the event the
Department ceases publishing the CPI, LESSOR and LESSEE shall mutually agree
upon a comparable index.

 

7.               CONDITIONS OF PREMISES.  LESSEE shall have a period of thirty
(30) days from the completion of LESSOR’S Work to provide LESSOR with a list of
any Punchlist Items.  LESSOR shall be obligated within a reasonable amount of
time not to exceed thirty (30) days to cure the Punchlist Items.  If LESSOR
fails to prosecute such repairs diligently and continuously until completion,
then LESSEE, after providing five (5) days written notice to Lessor of its
intent to do so, may prosecute such repairs itself and apply the cost of same
against the next rent obligations due hereunder.  This thirty (30) day time
period set forth above shall not apply to latent defects.  LESSOR warrants that,
upon completion of LESSOR’S Work and the delivery of the Premises to LESSEE, the
Premises will meet with all laws, codes, regulations and ordinances in effect at
the time the Premises is delivered by LESSOR to LESSEE.  LESSOR represents and
warrants that the Building and LESSOR’s Work have been constructed and completed
in a first class manner with good workmanship and guarantees the construction
thereof and materials used therein against defects for a period of twelve (12)
months following the Commencement Date, provided that such time limit shall not
apply to latent defects.  After expiration of said twelve (12) month warranty
period, LESSOR shall assign to LESSEE any and all warranties and guaranties of
third parties held by LESSOR with respect to any items LESSEE is obligated to
repair or maintain hereunder, except in the event same are un-assignable, in
which event LESSOR shall enforce same for the benefit of LESSEE.

 

8.               ADDITIONAL PREMISES.  On or before February 1, 2008, LESSOR
shall deliver to LESSEE the Additional Premises in the condition LESSOR is
obligated to deliver the Premises to LESSEE hereunder, with any demising walls,
partitions or fencing separating the Initial Premises from the Additional
Premises removed.  All representations and warranties contained herein with
respect to the Premises shall be deemed restated and reaffirmed with respect to
the Additional Premises as of the New Term Commencement Date.  Notwithstanding
anything to the contrary contained herein, in no event shall LESSEE have any
obligation to pay rent or any other amounts with respect to the Additional
Premises prior to the earlier of: (i) the date LESSEE accepts possession of the
Additional

 

87

--------------------------------------------------------------------------------


 

                        Premises; or (ii) the date the Additional Premises is
delivered to LESSEE in the condition required herein.

 

9.               MAINTENCE AND REPAIR OBLIGATIONS.

 

(a)  Except for the repair and maintenance obligations of LESSOR hereunder,
including, without limitation, LESSOR’s obligations set forth below and LESSOR’s
obligation in connection with a casualty or condemnation, the LESSEE shall have
the absolute responsibility for maintaining the Premises in good condition and
repair during the Term, which shall include all necessary repairs and
replacements, whether covered by insurance or not.  Notwithstanding the
foregoing, LESSEE’S obligation with respect to the Retention Pond (as defined
below) shall be limited to normal and routine maintenance of the Retention Pond.

 

(b)  The LESSEE shall maintain the Premises in a good state of repair and shall
upon expiration of the Term return the Premises to the LESSOR in as good a
condition as when received, reasonable and ordinary wear and tear and damage due
to casualty or condemnation excepted. The LESSEE shall promptly remove debris of
all kinds and keep the Premises in a clean and sanitary condition.


(c)  LESSOR covenants and agrees, at its expense without reimbursement or
contribution by LESSEE, to keep, maintain and repair or replace, if necessary,
the structural systems of the Building, including, without limitation, the roof,
roof membrane roof covering, load-bearing walls and floor slabs and masonry
walls and foundations and (ii) make any repairs or improvements to the drainage
and retention pond constructed on the Property (collectively, the “Retention
Pond”) necessary to cause the Retention Pond to  comply with any applicable
governmental laws, rules regulations or ordinances or any drainage or retention
plans or agreements applicable to the Property.  Notwithstanding the foregoing,
subject to the waiver of subrogation provisions contained herein, LESSOR shall
not be responsible for any repairs necessary as the result of the negligence of
LESSEE hereunder.  If such repairs are not completed within thirty (30) days
after LESSOR has received notice from LESSEE of such state of disrepair or if
such repairs cannot reasonably be completed within such thirty (30) day period
and LESSOR shall fail to commence such repairs within ten (10) days after notice
and proceed diligently thereafter then LESSEE may, without waiving any rights or
remedies as the result of any  default by LESSOR, prosecute such repairs itself,
and apply the cost of such repairs against the next maturing monthly installment
or installments of Base Rent due hereunder.  Notwithstanding the foregoing, in
the case of an emergency (such as, without limitation, a leaky roof), in the
event LESSOR is unable to immediately prosecute necessary repairs, LESSEE shall
have the right to immediately prosecute any and all necessary repairs and shall
deliver contemporaneous notification to LESSOR of the emergency and related
repairs, and offset the cost of such repairs against the next maturing monthly
installment or installments of Base Rent due hereunder; provided further that if
contemporaneous notice is not practicable, then LESSEE shall provide such notice
as soon thereafter as reasonably practicable.  Notwithstanding the obligations
of LESSOR provided in this paragraph, LESSEE’s remedy in the event of damage to
its personal property shall be limited to LESSEE’s separate insurance coverage.

 

10.         INSURANCE OBLIGATIONS.  During the Term of this Lease and for any
further time that the LESSEE shall hold the Premises following the expiration of
the Term, the LESSEE shall obtain at its expense, subject to contribution from
LESSOR as set forth below, the following types and amounts of insurance:

 

                                                                             
(a)  The LESSEE shall keep the Premises, including all alterations and additions
thereto, insured against loss or damage by fire or other peril, with all
standard extended coverage that may be required by any first mortgagee, with a
reputable and solvent insurance carrier. The insurance value of the Premises
shall be in the amount of EIGHT MILLION DOLLARS

 

88

--------------------------------------------------------------------------------


 

                                                                             
($8,000,000.00) initially, and shall be reviewed and adjusted every three years
thereafter by the LESSEE and the LESSOR.  LESSEE shall have unrestricted access
to all parts of the Building as well as to any systems (and contracted vendors)
that support the operations of the Building during the Term. During the
Preliminary Term and any period prior to the date LESSOR delivers the Additional
Premises to LESSEE in the condition required herein, (a) LESSOR shall pay to
LESSEE thirty percent (30%) of the premiums paid by LESSEE for the insurance set
forth above, (b) LESSOR shall be responsible for any increases in the premiums
for the Property resulting from the nature of use for the Additional Premises
and (c) the security or fire protections systems for the Additional Premises
shall not be modified or disconnected without the prior written consent of
LESSEE.  Such amount shall be paid by LESSOR to LESSEE within thirty (30) days
following LESSEE’S delivery of an invoice therefor.  LESSEE shall have the right
to implement and control practices which may affect the safety and security of
the Property.

 

(b)  The LESSEE shall, at its own expense, at all times during the Term of this
Lease, maintain in force a policy or policies of insurance, written by one or
more responsible insurance carries naming LESSOR as an additional insured,
against liability for property loss or injury to or death of persons occurring
in or about the Premises. The liability amount under such insurance shall not be
less than Two Million and No/100 Dollars ($2,000,000.00) for any single
occurrence of bodily injury or property damage.

 

(c)  The LESSEE shall maintain and keep in force all workers’s compensation
insurance required by the laws of the State of Kentucky with respect to the
operation of Tenant’s business at the Premises.

 

(d)  In the event the  Premises shall be damaged or destroyed by fire or other
casualty so insured against, except as otherwise set forth herein, the LESSEE
shall claim no interest in any insurance settlement arising out of any such
loss, except loss of the LESSEE’S personal property of whatever kind, under its
own coverage, and LESSEE will execute all documents reasonably required by
LESSOR or the insurance company or companies that may be necessary for use in
connection with settlement of any such loss and to make the proceeds available
to LESSOR for the repair of the Premises..

 

(e)  Should the LESSEE fail to keep in effect and pay for such insurance as in
this section is required to be maintained, the LESSOR may do so, in which event
the insurance premiums paid by the LESSOR shall become due payable forthwith at
twelve (12%) percent per annum interest and failure of the LESSEE to pay same on
demand after written notice shall constitute a breech of this Lease Agreement.

 

11.         PROPERTY TAXES.  The LESSEE shall pay all real property taxes
assessed against the Premises during the term of this Lease; provided, however,
during the Preliminary Term and any period prior to the New Term Commencement
Date, LESSOR shall pay to LESSEE thirty percent (30%) of the real property taxes
assessed on the Premises.  Such amount shall be paid by LESSOR to LESSEE within
thirty (30) days following LESSEE’S delivery of an invoice therefor. LESSOR
shall furnish to LESSEE copies of all tax invoices and receipts which LESSOR
receives on the Premises. LESSEE shall have the right, but not the obligation,
to reasonably contest with the appropriate governing agency any such tax and
LESSOR shall cooperate and provide assistance in connection with any such
contest, including, but not limited to execution of any necessary documents. The
expenses of any such contest, or related matter, shall be the sole
responsibility of LESSEE. The LESSEE shall pay all assessments against its
personal property in, on and about the Premises.  Notwithstanding anything to
the contrary contained herein, with regard to special tax assessments, LESSEE
shall have the right to elect to pay such special assessments over the longest
installment plan allowed by the applicable governmental authority and LESSEE
shall be liable only for those installments of special

 

89

--------------------------------------------------------------------------------


 

                        assessments coming due prior to the date this Lease is
terminated, as and when such installments come due.

 

12.         REPRESENTATIONS AND WARRANTIES.  The LESSOR covenants, warrants, and
represents that (a) it has good fee simple title to the Property, (b) LESSOR has
not received any notice, and does not have any knowledge, of any eminent domain
or similar proceeding which would affect the Premises, (c) no restrictive
covenant, easement, lease or other written agreement restricts, prohibits or
otherwise affects LESSEE’S  rights set forth in this Lease or which would
adversely affect LESSEE’S use of the Premise, (d) it has full right and power to
execute and perform this Lease, (e) the drainage and retention pond constructed
on the Property is and shall be in compliance with any applicable governmental
laws, rules regulations or ordinances or any drainage or retention plans or
agreements applicable to the Property and (f) the LESSEE, upon paying the rent
herein stated and performing the covenants and agreements hereof, shall have the
right to peaceable have, hold, and enjoy the Premises during the Term of this
Lease. The LESSEE further covenants, warrants, and represents that it has full
right and power to execute and perform this Lease Agreement.

 

13.         CONDITION OF PREMISES.  LESSOR represents and warrants that the
construction of the Improvements shall be carried on and completed so as to
comply with the specifications set forth in “Exhibit B” attached hereto and that
the Improvements shall comply with all general building code and construction
requirements.,

 

14.         USE OF PREMISES.  LESSEE shall have the right to use the Premises
for a Distribution center, which shall include, without limiting the generality
thereof, the storage and distribution of product and all uses incidental or
ancillarty thereto.  During the Preliminary Term and any period prior to the
date the Additional Premises is delivered to LESSEE in the condition required
herein, LESSOR shall not permit the Additional Premises to be used for (a) any
obnoxious or hazardous use or, (b) the storage of any hazardous, explosive or
toxic materials.

•                  INSTALLATION OF FIXTURES.  The LESSEE shall make no additions
or alterations to the Premises which will detract from the value of the Building
or structurally weaken same. The necessary installation of LESSE’S equipment and
machinery incident to operating its business shall not be considered as a
disallowed addition or alteration of the Building. The LESSEE may from time to
time make nonstructural alterations or improvements to the Premises, so long as
such work is performed in a good and workman like manner, and so long as LESSEE
agrees to return the Premises as required hereunder upon the expiration of the
Term, such alterations or improvements shall be deemed not to detract from the
value of the Building. All items permanently affixed to the Building by either
gluing, cementing, screwing or otherwise fastening same shall remain with the
Premises, except equipment, machinery, and electrical fixtures originally
installed by LESSEE, which shall remain the property of LESSEE. Any equipment,
furnishings or fixtures remaining in the Premises after expiration of the Lease
Term shall, unless removed following written notice by LESSOR, be deemed
abandoned by the LESSEE and shall become the property of the LESSOR. The LESSEE
shall pay and be responsible for the damage resulting from the removal of any
fixture by LESSEE from the Premises. All fixtures, machinery and equipment which
my be placed in, upon or about the Premises by the LESSEE shall always remain
the property of the LESSEE, irrespective of the manner in which the same may be
affixed or attached to the Premises, and LESSEE shall have the right to remove
same when vacating the Premises or at any time from time to time during the Term
of this Lease. The LESSEE shall have the right to expand, renovate, and alter
the décor and appearance of the Building and appurtenances throughout the Term
of this Lease at their sole expense provided that same do not materially alter
or affect the integrity of the original construction, unless otherwise agreed by
the LESSOR.

 

•                  UTILITIES.  All applications and connections for utility
service on the Premises shall be in the name of the LESSEE only, and the LESSEE
shall be solely liable for utility charges as they

 

90

--------------------------------------------------------------------------------


 

                        become due, including those for sewer, water, gas,
electricity and telephone service.  The electricity for the Additional Premises
shall be separately metered by LESSOR and paid by LESSOR during the Preliminary
Term and any period prior to the New Term Commencement Date; provided, however,
to the extent the water and sewer use for the Additional Premises is a minimal
amount which would be used by one individual on a daily basis, the water and
sewer shall not be separately metered and LESSEE shall be responsible for the
entire water and sewer usage at the Property.

 

•                  COMPLIANCE WITH LAWS.  The LESSEE shall comply with all
local, state and federal laws, rules, regulations, and requirements applicable
to the conduct of its business on the Premises, in particular those concerning
the correction, prevention and abatement of nuisances. The LESSEE shall promptly
comply with all new rules, orders, and regulations of the State of Kentucky or
its insurer applicable to LESSEE’S business, at its own expense, including the
making of any nonstructural alterations for the protection or extinguishment of
fire. The LESSEE shall not permit the Premises to be used for any disreputable
or illegal purpose.  During the Preliminary Term and any period prior to the New
Term Commencement Date, LESSOR shall maintain the Additional Premises in
compliance with all applicable governmental laws, rules, regulations and
ordinances and shall not permit the Additional Premises to be used for any
disreputable or illegal purpose.

 

•                  DESTRUCTION OF IMPROVEMENTS

•                                                                  (a) Total
Destruction:  In the event during the  Term of this Lease, the Premises are
fully destroyed or rendered unfit for their accustomed use (hereinafter
“destruction”) by fire or other casualty, the duties of both parties shall be as
follows:

•                  LESSOR shall commence repair of the Premises within sixty
(60) days after such casualty and, within one hundred eighty (180) days after
commencement of such repair, restore the Premises to substantially the same
condition in which the Premises were immediately prior to the occurrence of the
casualty.  From the date of such casualty, until the Premises is so repaired and
restored, Rent and all other charges and items payable hereunder shall abate in
such proportion as the part of the Premises thus destroyed or rendered
untenantable bears to the total Premises.  However, if the Premises is destroyed
or rendered untenantable by fire or other casualty to the extent of more than
thirty percent (30%) of its replacement cost during the last two (2) years of
the Primary Term, or any Extension Term of this Lease, then LESSOR or LESSEE
shall have right to terminate this Lease effective as of the date of the
casualty, by giving written notice of termination to the other within thirty
(30) days of such casualty; provided, however, LESSEE shall have the right to
nullify any LESSOR termination by exercising an option to extend this Lease (if
available) within fifteen (15) days after LESSEE’S receipt of LESSOR’S
termination notice  If said notice of termination is given within this
thirty-day period, this Lease shall terminate and rent and all other charges
shall abate as aforesaid from the date of such casualty, and LESSOR shall
promptly repay to LESSEE any Rent paid in advance which has not been earned as
of the date of such casualty.  In the event that the insurance proceeds are
inadequate to fully repair the Premises then LESSOR, in its discretion, shall
have the right to terminate this Lease; provided, however, LESSEE shall have the
right to nullify any such termination by agreeing to repairs which would be
covered by the insurance proceeds.

•                                  (b) Partial Destruction:  In the event the
Premises are partially destroyed by fire or other casualty or rendered unfit for
their accustomed use during the Term, the LESSOR shall forthwith repair same,
beginning repairs as promptly as reasonably possible after the date of such
damage and completing such repairs within 90 days. A partial destruction shall
not void this Lease, though the LESSEE shall be entitled to a proportionate
reduction of the rent until the Premises are restored, the proportionate
reduction to be in a percentage corresponding to the percentage area of leased
space rendered unusable for the accustomed use by the destruction.

 

•                                  (c) LESSEE Repair.  If LESSOR does not
commence the repair and restoration work required pursuant to this Section as
set forth herein, or if the Premises are not repaired or restored by LESSOR in
accordance with all provisions of this Section, LESSEE shall have the

 

91

--------------------------------------------------------------------------------


 

                        right, at its option, after ten (10) days written notice
to LESSOR, to:  (i) repair and restore the Premises as LESSEE may deem necessary
to reasonably conduct its business in the Premises, at the sole cost of LESSOR,
which costs LESSOR shall pay to LESSEE during the course of such repairs or
restoration within thirty (30) days of receipt of a properly documented invoice
from LESSEE; or (ii) seek to obtain specific performance of LESSOR’S repair and
restoration obligations ; or (iii) terminate this Lease by written notice to
LESSOR without waiving LESSEE’S rights to damages for LESSOR’S failure to
perform its covenants and obligations hereunder.

 

•                                  (d) MINOR DAMAGE:  Should the Premises suffer
damage to a slight extent such that occupancy and use of the premises for
accustomed use are not materially affected, notwithstanding anything to the
contrary contained herein, the insurance proceeds therefore shall be paid to
LESSEE and LESSEE, at its sole expense shall restore and repair such damage as
quickly as possible, but no reduction in rent shall be allowed.

 

•                                  (e) WAIVER OF SUBROGATION.  LESSOR and
LESSEE, and all parties claiming under them, mutually release and discharge each
other from all claims and liabilities arising from, or caused by any casualty,
hazard or other matter, covered by insurance on the Premises or in connection
with property on, or activities conducted on, the Premises, and waive any right
of subrogation which might otherwise exist in, or accrue to, any person on
account thereof.

 

•                  LESSOR RIGHT OF ENTRY.  The LESSOR, its agents or
representatives, shall have the right to enter the Premises, or any part
thereof, at reasonable times, for the purpose of examining the Premises and
making any repairs or alterations as may be deemed necessary to preserve the
Premises and keep it safe. Except in the case of an emergency, such reentry
shall be preceded by reasonable notice to the LESSEE from the LESSOR.

 

•                  BREACH AND DEFAULT.

•                                (a) Any one of the following shall be deemed an
event of default and a breach of this Lease by the LESSEE if it:

•                                                           (1) Files a
voluntary petition in bankruptcy or for reorganization under any bankruptcy act;

•                                                           (2) Has an
involuntary bankruptcy  proceeding instituted against it which is not dismissed
within sixty (60) days following the filing therof;

•                                                  (3) Makes an assignment for
the benefit of creditors;

•                                                  (4) Fails to pay any rent
within thirty (30) days of the date due;

•                                                  (5) Has appointed a receiver
in any court preceding to take charge of and
                                              manage the affairs of the LESSEE
being conducted upon the Premises, or

•                                                  (6) Fails to perform or
comply with any of the covenants or conditions of
                                              this Lease and does not cure such
breach within 30 days after LESSOR has given LESSEE notice of such breach or if
such breach is not capable of cure within such thirty (30) day period, if LESSEE
fails to commence curative actions prior to the expiration of such thirty (30)
day period and diligently prosecute such curative actions to completion.

•                                (b) Any one of the following shall be deemed an
event of default and breach of this Lease by the LESSOR if it:

•                                                                  (i) Fails to
perform the duties and obligations called for by this Lease or

•                                                                           (ii)
Breaches any covenants, warranties, or representations required of the LESSOR by
this Lease.

 

•                  REMEDIES ON BREACH AND DEFAULT.  In the event of a breach of
this Lease by LESSEE by any act set forth in the preceding paragraph, the
LESSOR’S rights shall be as follows:

•                                 (a) To cancel and terminate this Lease by
giving LESSEE at least  ten (10) days written notice of the cancellation and
termination. After such notice, this lease shall terminate in the same manner
and with the same force and effect as if the date fixed in the notice of
cancellation

 

92

--------------------------------------------------------------------------------


 

                        and termination were the end of the Lease Term, except
as to the LESSEE’S, costs, and charges imposed hereunder.

•                                  (b) In the event of a default by Lessee in
the making of any payment required under the terms of this Lease, then LESSOR
may make such required payment of the LESSEE herein or may otherwise comply with
any agreement, term, or condition required hereby to be performed by the LESSEE,
and the LESSOR shall have the right to enter the Premises for the purpose of
correcting or remedying any such defect and to remain until the defect has been
corrected or remedied. No expenditure by the LESSOR for the correction or remedy
shall be deemed to waive or release the LESSEE’S default or the LESSOR’S right
to take any action as may be otherwise permissible hereunder in the event of
default. Expenses incurred by the LESSOR in fulfilling the LESSEE’S obligations
shall be treated as additional rent and shall bear interest at the rate of 12
percent per annum from the time incurred until collection.

•                                  (c)  In the event of a material default by
the LESSEE which is not cured prior to the expiration of any applicable grace or
cure period, LESSOR shall have the right, to reenter the Premises and remove the
property and personnel of the LESSEE and store the property in a public
warehouse or at a place selected by the LESSOR, at the expense of the LESSEE.
After reentry, the LESSOR may re-let the Premises or any part thereof at the
rent and on the terms the LESSOR may choose. If the premises are re-let, the
duties and liabilities of the parties shall be as follows:

•                                                  (i) In addition to the
LESSEE’S liability to the LESSOR for breach of Lease, the LESSEE shall be liable
for all reasonable expenses of re-letting, for performing LESSEE’S maintenance
and repair obligations hereunder, and for the difference between the rent
received by the LESSOR under the new lease agreement and the rental installment
due for the same period under this Lease.  Any re-letting of the Premises shall
be pursuant to the terms of a bona-fide arms length transaction.

 

•                                                  (ii) The LESSOR shall apply
rent received from re-letting the premises first to reduce the LESSEE’S
indebtedness to the LESSOR under this Lease, not including indebtedness for
rent, secondly to the expense of re-letting and making alterations and repairs,
thirdly to the rent due under this Lease, and lastly to payment of future rent
under this Lease as it becomes due.

•                                  (d)  In the event of a default by LESSOR
which is not cured prior to the expiration of any applicable grace or cure
period set forth herein, LESSEE may, in addition to any other remedy available
at law or in equity, at its option, (i) upon written notice, terminate this
Lease, or (ii) incur any expense necessary to perform the obligation of LESSOR
specified in such notice and deduct such expense from the rent or other charges
next becoming due.

 

•                  ATTORNEY’S FEES AND EXPENSES.  Should the LESSEE breach any
of the material terms of this Lease, particularly the terms relating to
occupancy and payment of the rent, and should the LESSOR incur attorney’s fees,
costs, and other expenses in the connection therewith, then the LESSEE agrees to
reimburse the LESSOR for such reasonable fees, costs and expenses. Should the
LESSOR breach any of the material terms of this lease, particularly those
related to representations, covenants and warranties to LESSEE, and should the
LESSEE incur attorney’s fees, costs, and other expenses in connection therewith,
then the LESSOR agrees to reimburse the LESSEE for such reasonable fees, costs,
and expenses.

 

•                  INDEMNIFICATION.  The LESSOR shall at all times indemnify and
hold the LESSEE harmless against all actions, claims, demands, costs, damages,
or expenses of any kind which may be brought or made against the LESSEE or which
the LESSEE may pay or incur, by reason of the LESSOR’S negligent performance of,
or failure to perform, any of its obligations under this Lease. Nothing
contained in this Agreement shall, however, detract from the LESSOR’S rights to
protection under the public liability insurance policy or policies obtained and
maintained by the LESSEE as hereinabove stated. Likewise, the LESSEE shall at
all times indemnify and hold the LESSOR harmless against all actions, claims,
demands, costs, damages, or expenses which

 

93

--------------------------------------------------------------------------------


 

                        may be brought or made against the LESSOR, or which the
LESSOR may pay or incur, by reason of the LESSEE’S negligent performance of, or
failure to perform, any of its obligations under this lease.

 

•                  CONDEMNATION.  In the event all of the Premises are taken or
condemned for any public purpose, this Lease shall terminate as of the date of
such taking, and the award for such taking of the Premises shall belong to the
LESSOR; provided, however, LESSEE shall have the right to pursue its claim for
damages in connection with any eminent domain or condemnation proceeding. In the
event that a portion of the Premises is taken or condemned for any public use,
this Lease shall terminate as to the part taken and shall continue as to the
remainder of the Premises for the balance of the Lease Term, with the rent
reduced in the same ratio as the total value of the Premises after condemnation;
provided, however, in event there is not enough of the Premises remaining after
condemnation for the accustomed use by the LESSEE in its normal enterprise or
the remaining Premises is not sufficient for LESSEE’S business purpose or needs,
then LESSEE shall have the right to terminate this Lease.

 

•                  SUBLEASE AND ASSIGNMENT.  LESSEE shall have the right at any
time during the Term of this Lease to assign this Lease or to sublet the
Premises in whole or in part, without the written consent of the LESSOR unless
such sublease is in direct conflict with other provisions of this Lease, and
endangers LESSOR’S interest. However in no event shall the LESSEE, by subleasing
or assigning its leased interest, be relieved of the primary responsibility for
payment of the rent and performance of the terms and conditions imposed upon it
hereunder.

 

•                  LAW GOVERNING.  This Lease shall be deemed to have been
entered into in the Sate of Kentucky, and its provisions shall be constructed in
accordance with the laws thereof.

 

•                  MODIFICATIONS.  This Lease may only be changed, amended, or
modified by writing signed by all of the parties hereto. The terms embodied
herein and any subsequent written modifications shall constitute the entire
agreement between the parties.

 

•                  NOTICES.  Any and all notices, consents, or directives by
either party intended for the other shall be either hand-delivered or mailed by
certified mail, return receipt requested, to the following addresses(or to the
last known address specified in writing by the party to whom such notice is to
be given):

 

 

 

 

 

•                  If to the LESSOR

•                  Red Rock Partners, LLC

•                  Attention: Kent Kelley

•                  2718 Uhls Road

•                  Franklin, KY 42134

 

•                  With a copy to:

•                  Greg Betterton, Esq.

•                  981 Ridgewood Avenue, #101

•                  Venice, FL 34285

 

•                  If to the LESSEE:

•                  CWI, Inc.

•                  650 Three Springs Road

 

94

--------------------------------------------------------------------------------


 

•                  Bowling Green, HY 42104

•                  Attention: President

 

•                  With a copy to:

•                  CWI, Inc.

•                  650 Three Springs Road

•                  Bowling Green, KY 42104

•                  Attention: General Counsel

 

•                  Or at such other address and to such other person or persons
as the parties may from time to time designate.

 

•                    SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT.

 

•                                  (a)           Upon written request of LESSOR,
LESSEE will in writing, subordinate its right hereunder to the lien of any
mortgage or deed of trust, now or hereafter in force, against the Premises and
to all advances made or hereafter to be made upon the security thereof;
provided, however, that the mortgagee or trustee, as applicable, named in said
mortgage or trust deed shall agree that LESSEE’S peaceable possession of the
Demised Premises and its rights under this Lease will not be disturbed or
diminished on account thereof.

 

•                                  (b)           In the event (i) any
proceedings are brought for foreclosure, or (ii) of the exercise of the power of
sale under any mortgage or deeds of trust, then, upon any such foreclosure or
sale, LESSEE agrees to recognize such beneficiary or purchaser as LESSOR under
this Lease, provided that LESSEE’S right to possession continues unabated and
LESSEE’S rights under this Lease continue undiminished.

 

                                        (c)           LESSOR agrees to obtain a
Subordination, Non-Disturbance and Attornment Agreement from its current
lender(s) and/or any lender that records a mortgage, deed of trust or similar
security instrument against the Premises prior to the recordation of the
memorandum of lease contemplated herein, if any, in form and substance
reasonably acceptable to LESSEE (“SNDA”), and deliver same to LESSEE within
thirty (30) days from the later of the date hereof or the date of recording such
mortgage, deed of trust or similar security instrument.  If said SNDA from
LESSOR’S current lender(s), if any, is not so delivered, LESSEE may, at its
option, terminate this Lease by written notice to LESSOR

 

                                        (d)           LESSOR represents and
warrants that LESSOR is the current fee simple owner of the Property, subject to
no mortgage, deed or trust or similar security instrument.

 

15.         HAZARDOUS MATERIALS.  LESSOR represents and warrants that to the
best of its knowledge any handling, transportation, storage, treatment or usage
of hazardous or toxic substances (as defined by any applicable government
authority and hereinafter being referred to as “Hazardous Materials”) that has
occurred on the Property was in compliance with all applicable federal, state
and local laws, regulations and ordinances.  LESSOR further represents and
warrants that to the best of its knowledge no leak, spill, discharge, emission
or disposal of Hazardous Materials has occurred on the Property and that the
soil, groundwater, and soil vapor on or under the Property is free of Hazardous
Materials as of the date hereof.  LESSOR agrees to indemnify, defend and hold
LESSEE and its officers, partners, directors, shareholders, employees and agents
harmless from any claims, judgments, damages, fines, penalties, costs (including
attorney, consultant and expert fees), liabilities (including sums paid in
settlement of claims) or loss which arise during or after the Term, in
connection with (a) a breach of the foregoing representation and warranty and
(b) the presence of any Hazardous Materials present at the Property as of the
Commencement Date or, with respect to the Additional Premises, the New Term
Commencement Date. LESSOR acknowledges and agrees that LESSEE shall have no
responsibility or liability with respect to any Hazardous Materials at the
Property which are not present as the result of the acts of LESSEE, its
officers, employees or agents,

95

--------------------------------------------------------------------------------


 

                        or LESSEE’S business operations at the Property.  LESSOR
hereby releases LESSEE from any claims, judgments, damages, fines, penalties,
costs (including attorney, consultant and expert fees), liabilities (including
sums paid in settlement of claims) or loss which arise during or after the Term,
in connection with the presence or suspected presence of Hazardous Materials in
the soil, groundwater, or soil vapor on or under the Property, except to the
extent such Hazardous Materials are present as the result of the acts or
inaction of LESSEE, its officers, employees or agents, or LESSEE’S business
operations at the Property.LESSEE covenants and agrees that it will not cause or
permit the generation, storage, transportation, disposal, release or discharge
of any hazardous material, hazardous waste, hazardous substance, solid waste,
petroleum product, asbestos or pollutant upon, in, over or under the Premises
and that Subtenant, its assignees, invitees, contractors, sublessees,
transferees or licensees will not become involved in the operation at the
Premises which could lead to the imposition on LESSOR or the Premises of any
liability under the Resource Conservation Recovery Act, 42 USC 6901, et seq.,
etc. (“RCRA”), the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 USC 9601, et seq., etc. (“CERCLA”), or any other
federal, state or local ordinance, law or regulation regarding environmental
matters or hazardous substances and that LESSEE shall comply with all such
federal, state and local environmental rules, laws and regulations with respect
to the operation of LESSEE’s business operations at the Premises which exist as
of the Commencement Date or as may exist from time to time.  LESSEE does hereby
indemnify and hold LESSOR harmless for all loss, cost or expense including, but
not limited to, any investigation of site conditions or any clean-up,
remediation, removal, restoration work and/or attorneys’ fees and court costs
through all trial and appellate levels as the result of LESSEE’s breach of its
obligations as set forth herein.  The provisions of this Article 31 shall
survive any termination of this Lease.  LESSEE shall bear all costs associated
with removal, construction, reconstruction and the like in the event materials
described herein are discovered at any time during the term of this Lease with
respect to hazardous substances caused to be present as a result of LESSEE’s
acts.

16.         ESTOPPEL.  At any time and from time to time either party, upon
request of the other party, will execute, acknowledge and deliver an instrument,
stating, if the same be true, that this Lease is a true and exact copy of the
Lease between the parties hereto, that there are no amendments hereof (or, if
not so, stating what amendments there may be), that this Lease is then in full
force and effect and that, to the best of its knowledge, there are no offsets,
defenses or counterclaims with respect to the payment of rent reserved hereunder
or in the performance of the other terms, covenants and conditions hereof on the
part of LESSEE or LESSOR, as the case may be, to be performed (or, if not so,
setting forth those offsets, defenses or counterclaims existing) and that, as of
such date, no default has been declared hereunder by either party or, if a
default has been declared, such instrument shall specify same.  Such instrument
will be executed by the other party and delivered to the requesting party within
fifteen (15) days of receipt.

17.         RECORDING.  At the request of either party, the parties shall join
in the execution of a memorandum or so-called “short-form” of this Lease for the
purpose of recordation.  Any recording costs associated with the memorandum or
short form of this Lease shall be borne by the party requesting recordation.

18.         TITLE REVIEW.  LESSOR shall provide LESSEE with its most recent
report on title covering the PROPERTY, together with copies of underlying
documents shown as exceptions thereon and a copy of LESSOR’S most recent survey
of the Property within ten (10) days following the date hereof.  If any title
matter would prohibit or restrict LESSEE’S use of the Premises for the purposes
set forth herein or otherwise materially affect LESSEE’S rights under this
Lease, then LESSEE may, by written notice to LESSOR, terminate this Lease.

19.         LESSEE FINANCING; LIEN WAIVER.  LESSEE shall have the absolute right
from time to time during the Term hereof and without LESSOR’S further consent or
approval, written or otherwise, to grant and assign a mortgage or other security
interest in LESSEE’S interest in this Lease and all of LESSEE’S property to
LESSEE’S lenders in connection with LESSEE’S financing arrangements.  LESSOR
agrees to execute such confirmation, certificates and other documents as
LESSEE’S

96

--------------------------------------------------------------------------------


 

                        lenders may reasonably request in connection with any
such financing.  LESSOR hereby waives any contractual, statutory or other lien
on LESSEE’S furniture, fixtures, supplies, equipment and inventory.

20.         SETTOFF.  LESSOR has subleased from LESSEE certain property located
at 201 Camping World Court, Bowling Green, Kentucky.  In the event LESSOR
defaults in the performance of any obligations under such sublease, LESSEE shall
have the right to offset any amounts owing by LESSOR under such sublease against
the rent and any other obligations of LESSEE under this Lease.

21.         BROKER.  LESSOR and LESSEE represent and warrant one to the other
that they have not had any dealings with any real estate brokers or agents in
connection with the negotiation of this Lease, except for Alex Nottmeier with
Neal Turner Realty (hereinafter, “Broker”).  LESSOR covenants and agrees to pay
Broker’s commission in accordance with a separate agreement by and between
LESSOR and Broker, and further agrees to indemnify LESSEE for all claims and
demands made by Broker.  In addition, LESSOR and LESSEE agree to indemnify and
hold each other harmless from and against any and all liability and cost which
LESSOR or LESSEE, as applicable, may suffer in connection with any other real
estate brokers claiming by, through, or under LESSOR or LESSEE, as applicable,
seeking any commission, fee or payment in connection with this Lease.

22.         TIME OF THE ESSENCE.  Time shall be of the essence in interpreting
the provisions of this Lease.

23.         FORCE MAJEURE.  If either party hereto shall be delayed, hindered in
or prevented from, the performance hereunder of its obligations by reason of
strikes, lockouts, labor troubles, failure of power, riots, insurrection, war,
acts of God, or other reason of like nature, not the fault of such party
(hereinafter, “Permitted Delay” or “Permitted Delays”), such party shall be
excused for the period of time equivalent to the delay caused by such Permitted
Delay.

24.         OPTION TO PURCHASE.  DISCUSS

 

•                  MISCELLANEOUS.

•                  (a) Whenever the words “LESSOR” and “LESSEE” are used herein,
they shall be construed to include their successors, assigns, and legal
representatives

•                                  (b) Whenever used herein, the singular number
shall include the plural, the plural shall include the singular, and the use of
any gender shall be applicable to all genders as the context may require.

•                                  (c) Each party shall pay its own fees and
costs incurred in the negotiation of this Lease

•                                  (d) This Lease may be executed in duplicate
originals and multiple counterparts, with each duplicate to have the full force
and effect of an original document and all counterparts shall constitute one and
the same instrument.

•                                  (e) In the event of the sale of the Premises
by the LESSOR, all rights and obligations of LESSOR shall transfer to the
purchaser and the purchaser shall be deemed to have assumed all such
obligations.

•                                  (f) The LESSEE is totally responsible for
special assessments levied against the    Premises by local, state, and federal
agencies which are to be paid during the Term of the Lease; provided, however,
(i) LESSEE may elect to pay such assessments in the maximum permissible number
of installments and only those installments payable during the Term shall be the
obligation of LESSEE and (ii) LESSOR shall be responsible for thirty percent
(30%) of any such assessments prior to the New Term Commencement Date.

•                                  (g) Should any clause or section of this
Lease be found void or invalid, the remaining portions shall remain in full
force and effect.

 

97

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have caused their names to be affixed hereto on
the day and year first above written.

 

 

 

 

 

LESSOR: Red Rock Partners, LLC

 

 

 

 

By:

/s/ Kent Kelley

 

 

 

 

 

Kent Kelley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSEE: CWI, INC.:

 

 

 

 

By:

/s/ Brent Moody

 

 

 

 

 

Brent Moody

 

 

 

 

 

Senior Vice President

 

98

--------------------------------------------------------------------------------

 

 